March 18, 1910. The opinion of the Court was delivered by
Certain questions made in this cause as to the validity of bonds of the town of Gaffney were discussed and passed on by Judge Sease in an order refusing to enjoin the issue of the bonds. When the cause came on for trial, Judge DeVore adopted and made the judgment of the Court the conclusions of Judge Sease on the questions that were before him; and in addition, Judge DeVore discussed and held to be without foundation certain other specific objections to the bond issue made by the Security Trust Company which had agreed to purchase the bonds.
The objections made by the Security Trust Company are thus set out in the exceptions: *Page 314 
1st. "Because the presiding Judge erred in not sustaining the contention of the defendant, Security Trust Company, that the bonds about to be issued, as referred to in this proceeding, are, and will be, utterly null and void because not issued in accordance with the act of the legislature of the State of South Carolina, of date February 14, 1908, 25 Statutes, 563, in that the said act provides that the waterworks to be established by the proceeds of the sale of waterworks bonds in question should be maintained by money borrowed annually by the board of public works, not exceeding $15,000 borrowed at one time; whereas, the bonds about to be issued were voted and are to be used for the maintenance of the waterworks plant, as well as for the building, erecting and establishing it.
2d. "Because the Circuit Court erred in not holding that the waterworks bonds in question are, and will be, void for the reason that the election which authorized the issuance of said bonds was held for a double purpose, to wit, for the purpose of building, erecting and establishing a waterworks plant, and also for the purpose of maintaining the same, when the two propositions should have been separately submitted to the voters of the town of Gaffney to be voted on.
3d. "Because the Circuit Judge erred in not holding that all of the bonds in question are, and will be, illegal and invalid for that they are to be made payable in gold coin, when there is no statute or other authority of law requiring or allowing them to be made so payable."
These objections are without foundation and are fully disposed of by the reasoning and judgment of Judge Devore. No objections to the legality of the proposed bond issue are before this Court except those specifically covered by the exceptions, and for that reason we express no opinion as to the other questions discussed in the decrees of Judge Sease and Judge DeVore. *Page 315 
The judgment of this Court is that the appeal be dismissed.